DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roundhill (US Patent No. US 6,951,543 B2, Oct. 4, 2005) (hereinafter “Roundhill”) in view of Yawata et al. (US PG Pub. No. US 2010/0217126 A1, Aug. 26, 2010) (hereinafter “Yawata”).
Regarding claims 1 and 11: Roundhill teaches generating, by a processor, at least one first image representing a region of interest (ROI) by using echo signals corresponding to ultrasound waves irradiated toward the ROI (column 5, lines 47-55); displaying, by a screen, a plurality of objects representing preset data of previously generated images (column 4, lines 59-62 - stored settings from prior ultrasound examinations), the plurality of objects each showing a brightness image of the ROI (display screen 10 as shown in figures 1-4), wherein the preset data includes a plurality of setting parameters (column 3, line 57 to column 4, line 3) corresponding to setting parameters of the previously generated images (column 5, line 55 - column 6, line 10); adjusting, by the processor, the at least one first image to generate at least one second image based on a first external signal for selecting a first object from the plurality of objects (column 2, lines 62-67 - uses the parameter setting of the selected image for a subsequent ultrasound examination; column 6, lines 11-14 - "a first external signal for selecting"); and displaying, by the screen, the at least one second image (column 2, lines 62-67 - uses the parameter setting of the selected image for a subsequent ultrasound examination; column 3, lines 52-55 - image can be used...for an ultrasound exam; where "ultrasound exam[ination]" is interpreted to include displaying the acquired image).
While Roundhill mentions that gain (“gradation”, “brightness”) is one of the parameters that can be selected/adjusted and that at least one of the displayed plurality of objects shows gradation/brightness (AGC - column 4, lines 13-14), Roundhill does not teach that the plurality of objects each show a gradation/brightness parameter.

It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date to modify the method and CRM of Roundhill by including a plurality of objects representing brightness/gradation as taught by Yawata in order to expand the range of possible image parameter adjustments to further improve the image quality and appearance because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (KSR, 550 U.S. at 416, 82 USPQ2d at 1395).
Regarding claim 7: Roundhill and Yawata teach the method of claim 1, wherein the preset data comprises data corresponding to gain (Roundhill - column 4, lines 13-14; Yawata – [0004], [0028]). While Yawata describes TGC as imaging parameter related to brightness ([0004]), Roundhill and Yawata do not explicitly disclose that the preset data comprises data corresponding to Time Gain Compensation (TGC) values or Lateral Gain Compensation (LGC) values of the previously generated images, respectively.
However, it would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date to modify the method of Roundhill and Yawata to include at least preset data comprising TGC values in order to improve the evenness and appearance of acquired images, in view of the teachings of Yawata that the adjustment of TGC makes it possible to obtain an ultrasonic image even in brightness in the direction of depth ([0004]).

Regarding claims 9-10: Roundhill and Yawata teach the method of claim 1. Yawata further teaches wherein the at least one first image comprises a plurality of images representing the ROI, and wherein in the generating of the at least one second image, brightnesses of the plurality of images are adjusted so that the brightnesses of the plurality of images are equal to one another based on the first external signal or that the brightnesses of the plurality of images are different from one another based on the first external signal ([0032]-[0036], [0037]-[0042]).
Regarding claim 12: Roundhill teaches a memory configured to store present data including a plurality of image data corresponding to brightness of previously generated images or a plurality of gradation data corresponding to gradation of the previously generated images (column 4, lines 59-63); and a processor configured to: generate at least one first image representing a region of interest (ROI) by using echo signals corresponding to ultrasound waves irradiated toward the ROI (column 4, lines 38-64); cause a screen to , a plurality of objects representing preset data of previously generated images (column 4, lines 59-62 - stored settings from prior ultrasound examinations), the plurality of objects each showing a brightness image of the ROI (display screen 10 as shown in figures 1-4), wherein the preset data includes a plurality of setting parameters (column 3, line 57 to column 4, line 3) corresponding to setting parameters of the previously generated images (column 5, line 55 - column 6, line 10); adjust the at least one first image to generate at least one second image based on a first external signal for selecting a first object from the plurality of objects (column 2, lines 62-67 - uses the parameter setting of the selected image for a subsequent ultrasound examination; column 6, lines 11-14 - "a first external signal for selecting"), and cause the screen to display the at least one second image (column 2, lines 62-67 - uses the parameter setting of the selected image for a subsequent ultrasound examination; column 3, lines 52-55 - image can be used...for an 
While Roundhill mentions that gain (“gradation”, “brightness”) is one of the parameters that can be selected/adjusted and that at least one of the displayed plurality of objects shows gradation/brightness (AGC - column 4, lines 13-14), Roundhill does not teach that the plurality of objects each show a gradation/brightness parameter.
Yawata, in the same field of endeavor, teaches displaying, by a screen, a plurality of objects representing preset data, the plurality of objects each showing a brightness image of the ROI (figure 3), wherein the preset data includes a plurality of gradation data corresponding to a gradation of the preset data or a plurality of image data corresponding to brightness of the preset data ([0004] – brightness is dependent on gain; [0028]-[0031]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date to modify the system of Roundhill by including a plurality of objects representing brightness/gradation as taught by Yawata in order to expand the range of possible image parameter adjustments to further improve the image quality and appearance because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (KSR, 550 U.S. at 416, 82 USPQ2d at 1395).
Regarding claims 13-15: Roundhill and Yawata teach wherein the previously generated images are previously generated ultrasound images (Roundhill - column 4, lines 59-62 - stored settings from prior ultrasound examinations).
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roundhill and Yawata as applied to claim 1 above, and further in view of Scott et al. (US Patent No. US 6,468,212 B1, Oct. 22, 2002) (hereinafter “Scott”).

While Roundhill and Yawata both teach a user interface for inputting and/or adjusting the parameter values (Roundhill - column 3, lines 18-21 and 55-56; column 4, lines 46 – 53; Yawata – [0028]-[0029]), Roundhill and Yawata are silent on a plurality of second objects including icons for adjusting brightness of a plurality of regions in each of the at least one first image.
Scott, in the same field of endeavor, teaches displaying a virtual user interface comprising a plurality of objects including icons for adjusting brightness of a plurality of regions in an ultrasound image (figure 1, figure 3). Scott further teaches that a virtual user interface provides the ability to easily update or upgrade the ultrasound system without having to discard the ultrasound processor (column 7, line 48-59).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date to modify the method of Roundhill and Yawata by implementing the user interface for setting and adjusting the parameter (gain/brightness) values as a virtual interface comprising a plurality of icons for adjusting brightness of a plurality of regions in an ultrasound image as taught by Scott in order to achieve the advantages of a virtual interface in view of the further teachings of Scott.
Regarding claim 3: Roundhill, Yawata and Scott teach the method of claim 2, the plurality of second objects correspond to the number of the at least one first image (Scott – figure 3 shows a plurality of icons – “second objects” – corresponding to one ultrasound image).
Regarding claim 4: Roundhill, Yawata and Scott teach the method of claim 3, wherein the adjusting brightness of the at least one first image comprises: adjusting brightness of each of the plurality of regions in the at least one first image, based on a second external signal for moving at least one of the icons (Scott - figures 3A and 3B; column 7, lines 3-24).
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roundhill, Yawata and Scott as applied to claim 2 above, and further in view of Jo et al. (US PG Pub. No. US 2013/0090558 A1, Apr. 11, 2013) (hereinafter “Jo”).
Regarding claim 6: Roundhill, Yawata and Scott teach the method of claim 2, but are silent on wherein when the plurality of second objects are displayed, the plurality of second objects are displayed based on a third external signal for changing at least one of a position, a size, and a transparency of the plurality of second objects.
Jo, in the same problem-solving area of ultrasound imaging display, teaches a virtual user interface which can be customized by adjusting a position, size, and rotation of graphical elements on the display ([0037]) where the adjustments are performed by a signal created via user interaction (“a third external signal”) ([0044]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date to modify the method of Roundhill, Yawata and Scott to include user-enabled adjustment including changing at least a position and/or a size of the graphical display elements (“second objects”) as taught by Jo in order to allow the user to customize the interface based on their personal preference and comfort. 
Response to Arguments
	Objection to the drawings is withdrawn in light of the amendment to the specification.
	Objection to claim 9 is withdrawn in light of the amendments to the claims.
	Rejection of claims 3-4 under 35 U.S.C. §112(b) is withdrawn in light of the amendments to the claims.
	Applicant’s arguments with respect to prior art rejections of claims 1-12, filed 11/03/2021, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rust at al. (US PG Pub. No. US 2015/0153990 A1, Jun. 4, 2015) – teaches displaying a plurality of images representing different parameter settings, selecting a single one of the images and applying the selected parameter settings to newly acquired images.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793